ON APPLICATION FOR REHEARING.
PER CURIAM.
— Counsel for appellant, judging from their briefs on the original submission and on this application, have entirely misconceived the issues upon which this trial was had in the lower court. The complaint consisted of one single and simple count, which based the cause of action solely upon the negligence of defendant in failing to promptly deliver two carloads of lumber. The damages sought to be recovered and those recovered were demurrage charges, with interest, alleged to have been occasioned by the negligence of defendant set up. The demurrage charges were specific and certain in amount, to wit, $391. No objection was taken to this complaint by motion to strike or by demurrer, and no special pleas were filed thereto. The general issue was the only defense interposed, and no evidence was offered by defendant to disprove the complaint. The plaintiff’s evidence proved, or certainly tended to prove, every allegation in the complaint. The case Avas fairly submitted to the jury, and they found a verdict for the amount claimed.
The only error urged against the charge of the court was that the damages were not recoverable, and, if recoverable, they were not proven. The evidence indis*465putably proved every averment of tbe complaint except as to the length of time of the delay occasioned by the negligence alleged; and, as to this, there was ample evidence to support the finding of the jury. The charge of the court did not attempt to instruct the jury as to the length of time during which the delay was the result of the defendant’s negligence; nor did it instruct the jury as to how much damages, if any, were recoverable. These questions were properly submitted to the jury, and found against the defendant.
Counsel for appellant insist in their brief that the contract breached in this case was one to ship lumber from Fairford, to Mobile, Ala,, and that defendant had no knowledge of any facts or circumstances, such as to render it liable for special damages, at the time it made this contract, and that, therefore, such damages are not recoverable, though it did subsequently acquire such knowledge. The answer to this, as we stated in the original opinion, is that this action is not on such contract, nor for the breach'of such contract. No such contract is set up in the complaint, nor by special plea as a defense. The mere fact that some of the evidence incidentally shows that there was at one time such a contract between these parties as to the subject-matter of this suit is wholly immaterial, because not declared on. There is no claim as for a breach of this contract. There is no claim made that there was such a failure to transport. The cause of action sued on is in tort for a failure to deliver to the vessel Carrie A. Norton after the cars arrived in Mobile. This duty is not claimed to have arisen until after the cars arrived in Mobile and were ready for delivery to the plaintiff. It is undisputed that the defendant did undertake to deliver to this vessel as per instructions from plaintiff, and that it failed to deliver promptly, that no excuse whatever was shown or *466attempted to be shown for tbe delay, and that plaintiff suffered loss as claimed, in consequence of such delay. In order to respond to the argument of appellant’s counsel, however, we quote in the original opinion at length, from what we conceive to be leading authorities, to the proposition that the result would be the same if the duty to deliver had depended entirely upon the original contract to transport and deliver, as claimed by appellant.
The plaintiff was clearly entitled to the general affirmative charge as to- nominal damages, and the only question resting in inference was the time of delay, and consequently the amount of demurrage occasioned by such delay; and, as before stated, the evidence certainly tended to support the finding of the jury as to the full amount rendered.